Opinion issued December 22, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00562-CV
                             ———————————
IN THE INTEREST OF D.E.B., T.A.B. III AKA T.B, JR., AKA T.J., JR., T.B.
                AKA BABY BOY W., CHILDREN



                    On Appeal from the 312th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-66511


                           MEMORANDUM OPINION

      Following a bench trial, the trial court signed a judgment terminating the

parent-child relationship between D.C.P. (“Mother”) and three of her children. On

appeal, Mother identifies five issues, asserting that the evidence was not legally or

factually sufficient to support the trial court’s judgment.

      We affirm.
                                   Background

      Mother is the biological mother of seven children. The three oldest children,

Child 1, Child 2, and Child 3, were born in 2008, 2009, and 2010, respectively. 1

They have the same father, Father 1. Child 4 was born in 2012. Her father is

Father 2. The three youngest children, Child 5, Child 6, and Child 7, were born in

2013, 2014, and 2015, respectively. Their father is Father 3.

      On November 12, 2014, the Department of Family and Protective Services

(“the Department”) received a referral, alleging that Mother’s boyfriend, Father 3,

had physically abused Child 2 and Child 3. The referral stated that four-year-old

Child 3 had “lash marks,” welts, bruising, and “thin cuts” on many areas of his

body, including his stomach, buttocks, and upper thigh. The referral stated that

Child 3 had reported that Father 3 had hit him with a belt.

      CPS caseworker Dawn Davis went to Mother’s residence to check on the

safety of the children. Mother and Father 3 were both there when Davis arrived.

Davis later stated in an affidavit that she observed that Child 3 had “what

appear[ed] to be lashes across his stomach area” that appeared to be “in different

stages of healing.” Davis stated that it appeared that Child 3 had been “struck over

and over again.” Davis also indicated that Child 3 had bruising on his thigh.

Mother would not allow Davis to interview Child 3 privately.

1
      Because a number of Mother’s children have the same initials, we will refer to
      each child by the pseudonym “Child” and his or her corresponding birth order.

                                          2
      Mother told Davis that she had noticed marks on Child 3’s stomach when

she had bathed him on November 9, 2014. Mother stated that Child 3 told her that

he had gotten the marks while playing with his cousins at a birthday party. Father

3 told Davis that Child 3 had told him that he had gotten the marks when he fell.

      Davis also saw Child 2 during her visit and noted that she saw no marks on

him. Mother also refused to allow Davis to interview Child 2 privately.

      Davis further stated that Mother and Father 3 were “uncooperative during

the interview” and that their answers to her questions appeared to be “untruthful.”

Davis noted that Mother stated that she had only four children when she actually

had six children.

      In her affidavit, Davis reported that, when she asked him about his criminal

history, Father 3 told her that he had “a possession charge 8 years ago.” Davis

stated that Father 3 “actually . . . has [a] very extensive criminal history,” including

theft, assault, evading arrest, and other drug-possession charges.

      Davis also testified in her affidavit that Mother told her that she had no CPS

history; however, this was not true. Mother had been referred to CPS in September

2013 when a caregiver for the children reported that Child 3 had scratches on his

face. Child 3 had told the caregiver that Father 3 had hit him in the face with a belt

and a shoe. The caregiver also had noticed a bruise on the inside of Child 2’s

thigh. Child 2 told the caregiver that Father 3 had touched his “private parts.”



                                           3
      Davis noted in her affidavit that the 2013 CPS referral had been

administratively closed when another referral regarding the children was received

in September 2014. At that time, CPS had been notified that Mother had tested

positive for marijuana when Child 6 was born. Davis noted that the September

2014 referral had also indicated that Father 3 was “an avid marijuana user.”

      The Department filed suit, requesting the trial court to issue temporary

orders appointing the Department as the temporary sole managing conservator of

Child 4, Child 5, and Child 6. An agreement was reached that Child 1, Child 2,

and Child 3 would reside with their father, Father 1. The Department’s petition

indicated that, if family reunification could not be achieved, the Department sought

to terminate Mother’s parental rights to Child 4, Child 5, and Child 6. Father 2 and

Father 3 were also named in the petition.

      The Department offered Davis’s affidavit in support of the petition. Davis

concluded her affidavit by asserting, “There is an immediate concern for the

children” . . . “due to the severity of the injuries on 4-year-old [Child 3] . . . as well

as the drug use and the inconsistency of statements by [Father 3] and [Mother].”

Davis also stated that “[Mother] has had an open CPS case for 2 years and has not

completed her services.”

      On November 13, 2014, the trial court appointed the Department as the

temporary managing conservator of the three children. Child 4 was placed in the



                                            4
home of her paternal grandparents. Child 5 and Child 6, who have a different

father than Child 4, were placed together in a foster home.

      The trial court held a status hearing on January 29, 2015, at which Mother

appeared. Following the hearing, the trial court signed an order approving a family

service plan for Mother. The plan set out several tasks and services for Mother to

complete before she would be reunited with her children. The service plan required

Mother to complete the following tasks and services: (1) provide her caseworker

with updated contact information; (2) “maintain a stable and child friendly home”;

(3) participate in a parenting class; (4) maintain stable employment for six months

and provide documentation of employment; (5) attend visits with her children,

court dates, and conferences; (6) “live a drug free lifestyle, which entails no longer

using illegal substances . . . .”; (7) submit to random drug testing; (8) permit the

assigned caseworker to conduct home visits; (8) participate in a psychosocial

evaluation; and (9) complete a drug and alcohol assessment and “follow any and

all recommendations made by the service provider.”

      Pursuant to the service plan, Mother completed the required substance abuse

assessment in April 2015.        Based on the evaluation, the service provider

recommended that Mother undergo outpatient drug treatment.              Mother also

completed a psychosocial evaluation in May 2015. Following the evaluation, the

service provider recommended that Mother engage in individual counseling.



                                          5
      The trial court held permanency hearings in May 2015 and in September

2015. At the September hearing, Mother represented to the trial court that she was

not pregnant, even though she had been posting on social media that she was

pregnant. The trial court ordered Mother to undergo drug screening and to submit

to a pregnancy test. Mother submitted to drug and pregnancy testing on October

14, 2015. The testing showed that Mother was pregnant and that she was positive

for cocaine and marijuana.

      Mother gave birth to Child 7 in December 2015. Mother retained custody of

child 7, however, a separate legal action was initiated regarding the infant. In

January 2016, the court presiding over the action involving Child 7 signed a

temporary order, enjoining Mother from allowing any contact between Child 7 and

his father, Father 3. However, Mother did not abide by that order.          Mother

permitted contact between Father 3 and Child 7 on February 12, 2016 and on

March 4, 2016.

      The instant case was tried to the bench, beginning May 9, 2016. At trial, the

Department sought to terminate the parent-child relationship between Mother and

Child 4, Child 5, and Child 6 and between the children and their respective fathers,

Father 2 and Father 3.

      At trial, the Department demonstrated that Mother had not satisfied the

requirements of her family service plan, which was admitted into evidence. Sarah



                                         6
Allen, the Department caseworker assigned to the case, testified that Mother had

not complied with her service plan for the following reasons: (1) Mother tested

positive for marijuana and cocaine while the case was pending; (2) she did not

attend the recommended outpatient drug treatment; (3) she did not complete the

recommended individual psychological therapy; (4) she did not maintain stable

employment for six months; and (5) she missed six scheduled visits with her

children.

      Among Allen’s concerns regarding the children were Mother’s drug use and

her failure to undergo recommended treatment for her substance abuse.         The

evidence showed that Mother tested positive for cocaine and marijuana in October

2015, while she was pregnant with Child 7. The evidence also showed that Mother

had tested positive for marijuana at the time of the births of two of her other

children.

      Allen also expressed concern regarding Mother’s continued association with

Father 3, who had reportedly physically abused Child 3. The Department offered

into evidence pictures of Child 3 showing the lash marks, cuts, welts, and bruises

on his body. Allen testified that Mother had permitted Father 3 to have contact

with Child 7 in contravention of the January 2016 court order, enjoining Mother

from allowing Father 3 to have contact with Child 7. Allen testified that Mother

also lied to her about Mother’s contact with Father 3. In early February 2016,



                                        7
Allen had asked Mother if she remained in contact with Father 3, and Mother had

told her she did not. However, the following week, Allen saw Father 3 give

Mother a ride to a scheduled visitation with her children. Allen saw Father 3 give

Mother and Child 7 another ride to visitation on March 4, 2016.

      Mother testified at trial that she no longer had any relationship with Father 3,

and had not seen him since March 4. She admitted that Father 3 had given her a

ride to the visitations in February and March. She claimed that she had no other

transportation to the visits. Mother also indicated that she no longer engaged in

drug use.   The defense pointed out that Mother had only one positive drug

screening during the pendency of the case, in October 2015, when she tested

positive for cocaine and marijuana. Mother admitted to smoking marijuana in the

past but denied that she ever used cocaine. She claimed that she had tested

positive for cocaine in October 2015 because a friend with whom she was living at

that time smoked marijuana laced with cocaine.

      Mother also admitted that she had not been truthful with the trial court in

September 2015 when she said that she was not pregnant. She testified that she

had lied because she did not want the Department to take Child 7 away from her

after he was born.

      Mother further testified that she was employed in the internet sales

department of a car dealership. She stated that she had worked at the dealership



                                          8
since March 28, 2016. However, following Mother’s testimony, the Department

presented the testimony of a representative of the dealership who stated that

Mother’s employment had been terminated in early April after she had worked at

the dealership for only one week.

      The Department also presented evidence showing that Child 4 was bonded

with her paternal grandparents with whom she was living. The evidence also

showed that she was a happy and healthy child and that her grandparents wished to

adopt her. The Department further showed that Child 5 and Child 6 were placed

together in a foster home. They were also doing well and had bonded with the

foster parents, who wished to adopt them.

      At the conclusion of trial, the court granted the Department’s request for

termination of the parent-child relationship between Mother and Child 4, Child 5,

and Child 6. On June 30, 2016, the trial court rendered judgment terminating

Mother’s parental rights, finding that termination was in the children’s best interest

and that Mother had engaged in the predicate acts listed in Family Code

Subsections 161.001(b)(1)(D),(E),(N), and (O). Specifically, the trial court found

that clear and convincing evidence showed (1) Mother had knowingly placed or

allowed the children to remain in conditions or surroundings that endangered their

physical or emotional well-being (Subsection (D)); (2) Mother had engaged in

conduct or knowingly placed the children with persons who engaged in conduct



                                          9
that endangered their physical or emotional well-being (Subsection (E)); (3)

Mother had constructively abandoned the children (Subsection (N)); and (4)

Mother had failed to comply with the provisions of a court order that specifically

established the actions necessary for her to obtain the return of the children

(Subsection (O)). The trial court also terminated the parent-child relationship

between Father 2 and Child 4 and between Father 3 and Child 5 and Child 6. The

judgment also appointed the Department as the children’s sole managing

conservator.

      Mother now appeals the trial court’s judgment.2

                                Sufficiency of the Evidence

      Mother identifies five issues, addressing the legal and factual sufficiency of

the evidence (1) to support the trial court’s predicate findings and (2) to support the

trial court’s determination that termination was in the children’s best interest.

A.    Standard of Review

      Termination of parental rights requires proof by clear and convincing

evidence. See TEX. FAM. CODE ANN. 161.001(b) (Vernon Supp. 2016). The

Family Code defines clear and convincing evidence as “the measure or degree of

proof that will produce in the mind of the trier of fact a firm belief or conviction as

to the truth of the allegations sought to be established.” TEX. FAM. CODE ANN.


2
      Neither Father 2 nor Father 3 have appealed.

                                          10
§ 101.007 (Vernon 2014); see In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2003). Here,

the Department was required to establish, by clear and convincing evidence, that

Mother’s actions satisfied one of the predicate grounds listed in Family Code

section 161.001(b)(1) and that termination was in the children’s best interest. See

TEX. FAM. CODE ANN. 161.001(b)(1), (2).

      When determining legal sufficiency, we review all the evidence in the light

most favorable to the trial court’s finding “to determine whether a reasonable trier

of fact could have formed a firm belief or conviction that its finding was true.”

J.F.C., 96 S.W.3d at 266. To give appropriate deference to the fact finder’s

conclusions, we must assume that the fact finder resolved disputed facts in favor of

its finding if a reasonable fact finder could do so. Id. We disregard all evidence

that a reasonable fact finder could have disbelieved or found to have been not

credible. Id. This does not mean that we must disregard all evidence that does not

support the finding. Id. The disregard of undisputed facts that do not support the

finding could skew the analysis of whether there is clear and convincing evidence.

Id. Therefore, in conducting a legal-sufficiency review in a parental-termination

case, we must consider all of the evidence, not only that which favors the verdict.

See City of Keller v. Wilson, 168 S.W.3d 802, 817 (Tex. 2005).

      In determining a factual-sufficiency point, the higher burden of proof in

termination cases also alters the appellate standard of review. In re C.H., 89



                                        11
S.W.3d 17, 25–26 (Tex. 2002). “[A] finding that must be based on clear and

convincing evidence cannot be viewed on appeal the same as one that may be

sustained on a mere preponderance.” Id. at 25. In considering whether evidence

rises to the level of being clear and convincing, we must consider whether the

evidence is sufficient to reasonably form in the mind of the fact finder a firm belief

or conviction as to the truth of the allegation sought to be established. Id. We

consider whether disputed evidence is such that a reasonable factfinder could not

have resolved that disputed evidence in favor of its finding. J.F.C., 96 S.W.3d at

266. “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a fact

finder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id.

      We give due deference to the fact finder’s findings, and we cannot substitute

our own judgment for that of the fact finder. In re H.R.M., 209 S.W.3d 105, 108

(Tex. 2006). The fact finder is the sole arbiter when assessing the credibility and

demeanor of witnesses. Id. at 109.

B.    Predicate Acts

      “Only one predicate finding” under section 161.001(b)(1) “is necessary to

support a judgment of termination when there is also a finding that termination is

in the child’s best interest.” In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Here, in



                                           12
her first three issues, Mother challenges the legal and factual sufficiency of the

evidence to support the predicate acts of endangerment and constructive

abandonment.     See TEX. FAM. CODE ANN. §§ 161.001(b)(1)(D), (E), (N).

However, in her fourth issue, Mother concedes that the evidence is legally and

factually sufficient to support the trial court’s finding that she failed to comply

with her court-ordered service plan. See id. § 161.001(b)(1)(O). We agree.

      As discussed in the background section above, the Department presented

evidence showing that Mother failed to complete significant requirements

identified in her court-ordered service plan, including completing outpatient drug

treatment and individual counseling; maintaining employment for a six-month

period; attending scheduled visitation with her children; and abstaining from illegal

drug use and living a drug-free lifestyle.     And, when asked at trial, Mother

admitted that she had not satisfied all of the requirements of her service plan.

Because Mother concedes that at least one predicate finding is supported by legally

and factually sufficient evidence, we not need not address her first three issues,

challenging the sufficiency of the evidence to support the other predicate findings.

See TEX. R. APP. P. 47.1.




                                         13
C.    Best-Interest Finding

      In her fifth issue, Mother challenges the legal and factual sufficiency of the

evidence to support the trial court’s finding that termination of the parent-child

relationship was in the children’s best interest.

      1.     Legal Standards

      There is a strong presumption that the best interest of the child will be

served by preserving the parent–child relationship. See In re R.R., 209 S.W.3d
112, 116 (Tex. 2006). Prompt and permanent placement of the child in a safe

environment is also presumed to be in the child’s best interest. TEX. FAM. CODE

ANN. § 263.307(a) (Vernon Supp. 2016).

      The Supreme Court of Texas has identified factors that courts may consider

when determining the best interest of the child, including: (1) the desires of the

child; (2) the emotional and physical needs of the child now and in the future; (3)

the emotional and physical danger to the child now and in the future; (4) the

parental abilities of the individual seeking custody; (5) the programs available to

assist these individuals to promote the best interest of the child; (6) the plans for

the child by these individuals or by the agency seeking custody; (7) the stability of

the home or proposed placement; (8) the acts or omissions of the parent that may

indicate that the existing parent–child relationship is not a proper one; and (9) any

excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367,



                                          14
371–72 (Tex. 1976). This is not an exhaustive list, and a court need not have

evidence on every element listed in order to make a valid finding as to the child’s

best interest. C.H., 89 S.W.3d at 27. While no one factor is controlling, analysis

of a single factor may be adequate in a particular factual situation to support a

finding that termination is in the best interest of the child. In re A.P., 184 S.W.3d
410, 414 (Tex. App.—Dallas 2006, no pet.).

      In addition, the Texas Family Code sets out thirteen factors to be considered

in evaluating a parent’s willingness and ability to provide the child with a safe

environment. See TEX. FAM. CODE ANN. § 263.307(b). These factors are as

follows:

      (1) the child’s age and physical and mental vulnerabilities;

      (2) the frequency and nature of out-of-home placements;

      (3) the magnitude, frequency, and circumstances of the harm to the
      child;

      (4) whether the child has been the victim of repeated harm after the
      initial report and intervention by the department;

      (5) whether the child is fearful of living in or returning to the child’s
      home;

      (6) the results of psychiatric, psychological, or developmental
      evaluations of the child, the child’s parents, other family members, or
      others who have access to the child’s home;

      (7) whether there is a history of abusive or assaultive conduct by the
      child’s family or others who have access to the child’s home;



                                         15
      (8) whether there is a history of substance abuse by the child’s family
      or others who have access to the child’s home;

      (9) whether the perpetrator of the harm to the child is identified;

      (10) the willingness and ability of the child’s family to seek out,
      accept, and complete counseling services and to cooperate with and
      facilitate an appropriate agency’s close supervision;

      (11) the willingness and ability of the child’s family to effect positive
      environmental and personal changes within a reasonable period of
      time;

      (12) whether the child’s family demonstrates adequate parenting
      skills, including providing the child and other children under the
      family’s care with:

            (A) minimally adequate health and nutritional care;

            (B) care, nurturance, and appropriate discipline consistent with
            the child’s physical and psychological development;

            (C) guidance and supervision consistent with the child’s safety;

            (D) a safe physical home environment;

            (E) protection from repeated exposure to violence even though
            the violence may not be directed at the child; and

            (F) an understanding of the child’s needs and capabilities; and

      (13) whether an adequate social support system consisting of an
      extended family and friends is available to the child.

Id.

      The evidence supporting the statutory predicate grounds for termination may

also be used to support a finding that the best interest of the child warrants



                                         16
termination of the parent–child relationship. C.H., 89 S.W.3d at 28; In re H.D.,

No. 01–12–00007–CV, 2013 WL 1928799, at *13 (Tex. App.—Houston [1st Dist.]

May 9, 2013, no pet.) (mem. op.). Furthermore, in conducting the best-interest

analysis, a court may consider not only direct evidence but also may consider

circumstantial evidence, subjective factors, and the totality of the evidence. H.D.,

2013 WL 1928799, at *13.

      2.     Analysis

      Multiple factors support the trial court’s determination that termination of

Mother’s parental rights was in the children’s best interest. The trial court heard

evidence that Mother had a history of illegal drug use for which she failed to

receive treatment as required by her court-ordered service plan. The evidence

showed that Mother had tested positive for marijuana at the birth of two of her

children, indicating that she had ingested marijuana during those pregnancies. In

addition, Mother tested positive during the pendency of this case for marijuana and

for cocaine. At the time of the positive test, Mother was pregnant with Child 7.

Based on her court-ordered drug evaluation, Mother was referred to outpatient

drug treatment; however, the evidence showed that she never attended drug

treatment.

      At trial, Mother pointed out that only one of her drug tests during the

pendency of the case was positive; all the rest were negative. Mother asserted that



                                        17
her one positive drug test was not a result of her own drug use; rather, she claimed

that it resulted from her exposure to her roommate’s use of marijuana laced with

cocaine. In other words, Mother admitted that she did not live a drug free lifestyle;

instead, she knowingly lived with a person who used illegal drugs while she was

pregnant with Child 7. Further, caseworker Allen testified that, in her experience,

it is not uncommon for parents who abuse drugs to have periods of abstinence from

drug use and then relapse.

      Parental drug abuse reflects poor judgment and may be a factor to be

considered in determining a child’s best interest. See TEX. FAM. CODE ANN.

§ 263.307(b)(8) (providing that courts may consider whether there is history of

substance abuse by child’s family). A parent’s drug use is indicative of instability

in the home environment because it exposes the children to the possibility that the

parent may be impaired or imprisoned. See P.W. v. Dep’t of Family & Protective

Servs., 403 S.W.3d 471, 479 (Tex. App.—Houston [1st Dist.] 2013, pet. dism’d

w.o.j.); see also Holley, 544 S.W.2d at 371–72 (factor seven: stability of the

home). Evidence relating to Mother’s drug use also supported the trial court’s best

interest finding under the following factors: the children’s emotional and physical

needs now and in the future; emotional and physical danger to the children now

and in the future; acts or omissions indicating that the existing parent-child

relationship is not a proper one; and excuses by Mother for her drug use and



                                         18
exposing her unborn children to drugs. See Holley, 544 S.W.2d at 371–72 (factors

two, three, eight, and nine). The evidence further supported an inference that

Mother’s pattern of illegal drug use would continue as it had in the past. See TEX.

FAM. CODE ANN. § 263.307(b)(3), (8), (10) (providing that, in determining best

interest, courts may consider magnitude, frequency, and circumstances of harm to

child; parent’s history of substance abuse; and parent’s willingness to seek out and

complete counseling services and cooperate with appropriate agency). In making

the best-interest determination, courts may consider the willingness and ability of

the child’s family to effect positive environmental and personal changes within a

reasonable period of time. See id. § 263.307(b)(11). Moreover, a factfinder may

infer from a parent’s failure to take the initiative to complete the services required

to regain possession of her children that she does not have the ability to motivate

herself to seek out available resources needed now or in the future. In re J.M., No.

01–14–00826–CV, 2015 WL 1020316, at *7 (Tex. App.—Houston [1st Dist.] Mar.

5, 2015, no pet.) (mem. op.); see also Holley, 544 S.W.2d at 371–72 (factor five:

programs available to assist parent).

      The evidence also showed that Mother continued to associate with Father 3

during the pendency of the case, even though his reported physical abuse of Child

3 had prompted the removal of her children from her custody and the filing of this

case. The evidence also showed that Mother permitted Father 3 to have contact



                                         19
with Child 7 on two occasions in violation of a court order. This evidence supports

the trial court’s best interest finding under the following factors: the emotional and

physical needs of the child now and in the future; the emotional and physical

danger to the child now and in the future; and the parental abilities of the

individual seeking custody. See Holley, 544 S.W.2d at 371–72 (factors two, three,

and four); see also TEX. FAM. CODE ANN. § 263.307(b)(7), (12)(D)–(E) (providing

that, in determining best interest, courts may consider whether there is a history of

abusive or assaultive conduct by the child’s family or others who have access to

the child’s home and whether adequate parenting skills are demonstrated by

providing the child with a safe physical home environment and protection from

repeated exposure to violence).

      In addition, the evidence indicated that Mother did not have a stable income

or a history of stable housing. Mother testified that, when the case began, she was

working in a sales position for an energy company selling electricity. She averred

that the job provided a good income. Mother claimed that the Department had

required her to quit the sales job in April 2015, after this case began, because the

job required her to travel. She testified that she worked for an agency cleaning

houses from May 2015 until July 2015. Mother was then unemployed until March

2016 when she was hired by a car dealership. When asked whether she considered

her employment history to be stable she responded, “No.”



                                         20
      In addition, the Department presented evidence from which the trial court

could have inferred that Mother was not being truthful about her current

employment status. At the May 2016 trial, Mother testified that she was currently

employed at the car dealership.          However, the Department presented a

representative from the dealership who testified that Mother was not currently

employed at the dealership.     The representative stated that Mother had been

terminated only one week after she was hired.

      Mother also testified that she had lived in four different locations in the

previous year. When asked on cross-examination whether she considered that to

be “stable housing,” Mother responded that it was not stable. “A parent who lacks

stability, income, and a home is unable to provide for a child’s emotional and

physical needs.” In re J.R.W., No. 14–12–00850–CV, 2013 WL 507325, at *9

(Tex. App.—Houston [14th Dist.] Feb. 12, 2013, pet. denied) (mem. op.). The

evidence regarding Mother’s housing and employment history supported the trial

court’s best interest finding under the following factors: the emotional and physical

needs of the child now and in the future and the stability of the home or proposed

placement. See Holley, 544 S.W.2d at 371–72 (factors two and seven).

      Other evidence was also presented relevant to the following factors: the

emotional and physical needs of the children now and in the future, the parental

abilities of those seeking custody, and the plans for the children by those seeking



                                         21
custody. See Holley, 544 S.W.2d at 371–72 (factors two, four, six); see also TEX.

FAM. CODE ANN. § 263.307(b)(12) (providing that court may consider whether

child’s family demonstrates adequate parenting skills). The evidence showed that

the three children were currently placed in homes that were safe, stable, and met all

of the children’s physical and emotional needs. See In re Z.C., 280 S.W.3d 470,

476 (Tex. App.—Fort Worth 2009, pet. denied) (stating that stability and

permanence are important to upbringing of a child and affirming finding that

termination was in child’s best interest when child was thriving in foster care); In

re U.P., 105 S.W.3d 222, 230 (Tex. App.—Houston [14th Dist.] 2003, pet. denied)

(considering child’s bond with foster family in reviewing best-interest

determination).

      Meredith Wallace, the child advocate assigned to the case, testified that

Child 4 had been placed with her paternal grandparents with whom she is bonded.

Wallace indicated that the grandparents wish to adopt Child 4 and that they are

meeting Child 4’s physical and emotional needs. She stated that Child 4 is being

raised with another child-relative her own age. Wallace indicated that Child 4 is

happy and healthy living with her grandparents.

      Wallace also testified that Child 5 and Child 6 are “thriving,” “happy,” “and

doing really well” in their foster placement. Wallace also stated that the children

are bonded with their foster parents, who wish to adopt them. She confirmed that



                                         22
the foster parents are meeting the children’s physical and emotional needs.

Wallace also testified that, when they came into foster care, the children’s social

skills were delayed, but now they are interacting well with others. She also

indicated that Child 6 had severe allergy issues when he came into foster care,

which have now been successfully treated.

      Mother points out that evidence was presented weighing against the best

interest finding. She points to evidence showing that she had lived in the same

apartment for the past seven months before trial, indicating stability. However, the

Department’s witnesses testified that they were concerned about Mother’s living

situation because she could not provide a lease for the apartment. Mother claimed

that she was subletting the apartment from a friend who was the leaseholder. The

Department questioned the stability of the leasing arrangement.

      Mother claims in her brief that the evidence also showed that she is “doing

her best to complete her services.” The evidence did show that Mother had

completed some of the requirements of her service plan, such as completing

parenting classes. However, as discussed, Mother failed to complete a number of

the significant services required in the service plan, such as attending drug

treatment and maintaining employment. In addition, Mother admitted at trial that

she violated the court order, enjoining her from allowing Father 3 to have contact




                                        23
with her youngest child, and she admitted that she had lied to the trial court in the

past.

        Mother further points to evidence showing that she was bonded with her

children and that Child 4 “interacts well” with her.          She also cites Allen’s

testimony indicating that Mother was “very focused and very hands-on” during her

scheduled visits with Child 5 and Child 6.

        Mother correctly points out that some evidence exists in the record weighing

against the trial court’s finding that termination was in the children’s best interest.

However, evidence cannot be read in isolation; it must be read in the context of the

entire record. See In the Interest of K.C.F., No. 01–13–01078–CV, 2014 WL
2538624, at *16 (Tex. App.—Houston [1st Dist.] June 5, 2014, no pet.) (mem.

op.). The record reveals that Mother has a history of providing an unstable home

for her children, where they have been subjected to illegal drug use and reported

physical abuse. The record also shows that Mother did not take the necessary steps

to remedy the instability of her home while this case was pending, even though she

was offered services to assist her. As the factfinder, the trial court, after assessing

the credibility of the witnesses and weighing the evidence, could have reasonably

inferred that Mother would continue her pattern and practice of providing an

unstable home for her children, which has the potential to compromise their

emotional and physical well-being.



                                          24
      After viewing all of the evidence in the light most favorable to the best-

interest finding, we conclude that the evidence was sufficiently clear and

convincing that a reasonable factfinder could have formed a firm belief or

conviction that termination of the parent-child relationship between Mother and

Child 4, Child 5, and Child 6 was in the children’s best interest. We further

conclude that, viewed in light of the entire record, any disputed evidence could

have been reconciled in favor of the trial court’s finding that termination of the

parent-child relationship between Mother and the children was in the children’s

best interest or was not so significant that the trial court could not reasonably have

formed a firm belief or conviction that termination was in the children’s best

interest. Therefore, after considering the relevant factors under the appropriate

standards of review, we hold the evidence is legally and factually sufficient to

support the trial court’s finding that termination of the parent-child relationship

was in the children’s best interest.

      We overrule Mother’s fifth issue.




                                          25
                                    Conclusion

We affirm the judgment of the trial court.




                                              Laura Carter Higley
                                              Justice

Panel consists of Justices Keyes, Higley, and Lloyd.




                                         26